Case: 4:17-cr-00310-RLW Doc. #: 352 Filed: 08/19/20 Page: 1 of 2 PageID #: 1555


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                 Plaintiff,                         )
                                                    )
            V.                                      )           No. 4:17-CR-310 RLW
                                                    )
ROBERT HILL,                                        )
                                                    )
                 Defendant.                         )

                                               ORDER

       This matter is before the Court on the Report and Recommendation and Memorandum and

Opinion of United States Magistrate Judge Shirley Padmore Mensah (ECF No. 341). T

       Defendant Hill filed pro se motions to dismiss seeking dismissal of the superseding

indictment against him on Speedy Trial Act grounds (ECF No. 322) and on Due Process grounds

(ECF No. 324), and dismissal of his standby counsel due to an alleged conflict of interest (ECF

No. 323). 1 The United States filed a response opposing each of Defendant Hill's motions. (ECF

No. 331.)

       Pursuant to 28 U.S.C. § 636(b), this matter was referred to Judge Mensah, who held a

hearing on Defendant's motion to dismiss standby counsel on July 8, 2020. Hill filed a Reply in

support of his Motions on July 9, 2020. The Magistrate Judge ordered the United States to file a

supplemental brief addressing the issue of how much non-excludable speedy trial time, if any, has

elapsed and the legal basis for its position, and gave Hill a brief opportunity to respond. (ECF

No. 337.) The United States filed its supplemental brief on July 22, 2020 (ECF No. 339). The

Magistrate Judge filed the instant Report and Recommendation and Memorandum and Opinion on




        1
        Defendant Hill is self-represented, with his former appointed counsel now appointed only as stand-
by counsel. See (ECF No. 280).
Case: 4:17-cr-00310-RLW Doc. #: 352 Filed: 08/19/20 Page: 2 of 2 PageID #: 1556


July 27, 2020. Neither party submitted objections to the Report and Recommendation within the

fourteen (14) day period allowed pursuant to 28 U.S.C. § 636(b)(l), which required that objections

be filed by August 10, 2020.

       The Magistrate Judge recommends that Defendant Hill's Motion to Dismiss on Speedy

Trial Grounds (ECF No. 322), Motion to Dismiss on Due Process Grounds (ECF No. 324), and

Motion to Dismiss Standby Counsel (ECF No. 323), should be denied.

       After de novo review of Defendants' Motions, the United States' response thereto, and the

Magistrate Judge's Report and Recommendation and Memorandum and Opinion of United States

Magistrate, this Court adopts the Magistrate Judge's recommendations in full.

       Accordingly,

       IT IS HEREBY ORDERED that the Report and Recommendation and Memorandum and

Opinion of United States Magistrate (ECF No. 341) is SUSTAINED, ADOPTED, and

INCORPORATED herein.

       IT IS FURTHER ORDERED that Defendant Hill's Motion to Dismiss on Speedy Trial

Grounds (ECF No. 322) is DENIED.

       IT IS FURTHER ORDERED that Defendant Hill's Motion to Dismiss on Due Process

Grounds (ECF No. 324) is DENIED.

       IT IS FURTHER ORDERED that Defendant Hill's Motion to Dismiss Standby Counsel

(ECF No. 323) is DENIED.




                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE


Dated this   /~ay of August, 2020.
                                                2
